Citation Nr: 9919339	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  92-13 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

1.  The propriety of the initial rating for the service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
(GI) disorder, to include ulcers.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
RO, which denied service connection for a stomach disorder 
with ulcers, a headache disorder and PTSD and denied an 
increased rating for service-connected varicose veins.  

In May 1994, the Board remanded the case for additional 
development.  In July 1995, the RO granted service connection 
for PTSD and assigned a 30 percent evaluation, effective on 
June 19, 1991, the date of the veteran's claim.  The RO also 
denied a total compensation rating due to individual 
unemployability (TDIU).  The veteran timely appealed the 
initial rating for the PTSD and the denial of TDIU.  

In April 1996, the Board denied service connection for the 
headache disorder and an increased rating for the varicose 
veins.  The remaining issues were remanded for additional 
development.  

In July 1997, the RO increased the rating for PTSD to 50 
percent disabling effective on December 1, 1993.  The RO also 
granted TDIU effective on February 14, 1995.  

In August 1998, the Board requested a medical specialist's 
opinion from the Veterans Health Administration (VHA).  In 
December 1998, the opinion was received.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's PTSD is shown to be likely manifested by 
severe depression; anxiety; intrusive thoughts; recurring, 
disruptive dreams of his Vietnam experiences; emotional 
numbing; impaired concentration; memory lapses; and 
hypervigilance which result in total social and industrial 
impairment.  

3.  The veteran is not shown to have current GI disability 
due to a disease or injury in service or as the proximate 
result of a service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent 
evaluation for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.132 including 
Diagnostic Code 9411 (1996).

2.  The veteran is not shown to have a current GI disorder, 
to include ulcers, due to disease or injury which was 
incurred in or aggravated by service or proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  PTSD

Factual background

Counseling records from the Vet Center show that the veteran 
received treatment for psychiatric complaints associated with 
his Vietnam experiences beginning in September 1989.  

The veteran's claim of service connection for PTSD was 
received on June 19, 1991.  In November 1991, a VA 
examination was conducted.  The examiner diagnosed PTSD, 
"mild, worsened by situational factors, especially 
financial, bankruptcy and hi[s] not working."  

The veteran has been hospitalized for treatment of his PTSD 
on numerous occasions over the years.  He has also been seen 
regularly for VA outpatient treatment.  

In December 1994, the veteran was awarded disability benefits 
from the Social Security Administration.  His award letter 
indicates that the Administrative Law Judge had determined 
that his period of disability had begun in February 1991.

The veteran was hospitalized from January to February 1996 
for treatment of his PTSD.  The diagnosis was that of PTSD, 
chronic and severe.  A Global Assessment of Functioning (GAF) 
score of 45 was assigned, which indicated that he was unable 
to keep a job.

A VA examination was conducted in July 1996.  The examiner 
diagnosed PTSD but did not discuss the severity of the 
disorder.  

A February 1997 statement was received from a VA clinical 
psychologist.  He stated that he was very familiar with the 
severity of the veteran's PTSD symptoms and his level of 
functioning.  It was noted that the veteran's PTSD symptoms 
were severe depression; anxiety; intrusive thoughts; 
recurring, disruptive dreams of his Vietnam experiences; 
emotional numbing; impaired concentration; memory lapses; and 
hypervigilance.  He stated that the veteran had been 
unemployable since 1992 as a result of the severity of his 
PTSD.  The veteran's daily functioning was described as being 
limited to personal hygiene, occasional walks in the woods 
and minimal housekeeping.  The psychologist stated that the 
veteran's PTSD renders him totally disabled and unemployable 
without any significant change in the future.  


Analysis

The Board finds that the PTSD issue is plausible and capable 
of substantiation, and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The veteran's service-connected PTSD was rated as 30 percent 
disabling on June 19, 1991, and 50 percent disabling on 
December 1, 1993, under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  The veteran has received 
several temporary 100 percent evaluations pursuant to 38 
C.F.R. § 4.29 for periods of hospitalization due to his PTSD.  
Effective on November 7, 1996, 38 C.F.R. § 4.132 was 
redesignated as 38 C.F.R. § 4.130 which included new rating 
criteria for psychiatric disorders.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The general rating formula for mental disorders under the new 
rating criteria are as follows:  a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others;  intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 30 percent evaluation requires 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactory, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 including Diagnostic Code 9411 (1998).

Under the old rating criteria, the evaluation for the 
veteran's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability.  A 30 
percent rating is warranted when the ability to establish or 
maintain effective and wholesome relationships with people is 
definitely impaired, with psychoneurotic symptoms resulting 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, with 
psychoneurotic symptoms resulting in such reduction in the 
reliability, flexibility, and efficiency levels as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
relationships is severely impaired, with psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent rating is assignable when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132 including Diagnostic 
Code 9411 (1996).  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the United States 
Court of Appeals for Veterans Claims (know as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court") held that any one of the criteria 
in 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) is a 
separate and independent basis for an award of a total 
disability rating.  As such, the Board finds that evaluating 
the veteran's condition under the old criteria is more 
favorable and that the clinical evidence supports the 
assignment of a 100 percent evaluation.

The Board has considered the reports and opinions of the 
various VA mental health professionals.  A GAF score of 45 
was assigned indicating an inability to keep a job.  The 
February 1997 letter from the VA psychologist specifically 
indicates that the veteran had been unable to work since 1992 
due to his PTSD.  Furthermore, the Social Security 
Administration has determined that the veteran has been 
unable to work since February 1991, at least in part due to 
his PTSD.  Although decisions by the Social Security 
Administration are not binding on VA, they are persuasive.  
The veteran continues to receive counseling at the local VA 
facility for his service-connected PTSD.  

In light of the various VA opinions indicating that the 
severity of the veteran's PTSD precludes employment, it is 
the Board's opinion that the preponderance of the evidence 
supports the veteran's claim that he is totally disabled due 
to his PTSD.  Thus, because the veteran is unable to obtain 
or maintain employment, a 100 percent evaluation for PTSD is 
warranted.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  The 
RO's determination that the veteran was entitled to TDIU 
seems consistent with the Board's finding here.  Although the 
RO determined that the veteran's service-connected 
disabilities resulted in the veteran's inability to work, the 
only such disability discussed was his PTSD.  Indeed, the 
only other service-connected disability is his varicose veins 
which was not mentioned in the TDIU adjudication.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disorders as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  As supported, however, by the Social Security 
determination and February 1997 VA psychologist's letter, at 
no time since the veteran filed this claim, has his PTSD been 
less than totally disabling.  Thus, the preponderance of the 
evidence supports an initial rating of 100 percent.  


II.  GI disability

Factual background

The veteran's service entrance examination was negative for 
any GI complaints.  In October 1967, he was seen complaining 
of diarrhea of two days' duration.  He returned the following 
day, and it was noted that he no longer had diarrhea.  In 
November 1968, he was seen complaining of a stomach ache, 
nausea and diarrhea.  The impression was that of mild 
gastroenteritis.  In December 1968, the veteran complained of 
vomiting, coughing, sneezing, stomach discomfort and general 
malaise of three days' duration.  The diagnosis was that of 
flu syndrome.  The veteran's April 1970 separation 
examination report showed no abnormalities of the GI system.  

Private medical evidence from Samuel Muscari, M.D., shows 
treatment of the veteran from May 1983 to March 1991 for 
various complaints.  Of particular interest is that, in 1989, 
Dr. Muscari prescribed the nonsteroidal anti-inflammatory 
drug (NSAID), Nalfon, for various arthralgias.  In July 1989, 
Dr. Muscari diagnosed gastritis secondary to the Nalfon.  

VA outpatient treatment records dated in April 1991 show that 
the veteran was unable to take Motrin as it upset his 
stomach.  He was started on Zantac and Mylanta.  In October 
1991, his stomach was described as "doing OK."  

In November 1991, a VA examination was conducted.  The 
veteran complained that he had "heart burn," which he 
described as occasionally spitting up "hot material."  He 
also complained of occasional cramps in the right and left 
sub-costal areas.  He stated that he had had this while in 
the service in 1966 and that he was given Mylanta.  He 
indicated that he still took Mylanta before eating lunch and 
dinner.  It was noted that he was given Mylanta to counteract 
the GI upset caused by Motrin.  Physical examination revealed 
a protuberant, moderately obese abdomen, with no scars.  
There were no masses felt, but there was slight tenderness 
above the umbilicus.  The examiner noted that peptic ulcers 
were not found.  

In August 1994, another VA examination was conducted.  The 
veteran complained of frequent heartburn and indigestion for 
which he took Mylanta.  His abdomen was described as soft and 
nontender with no masses or organomegaly.  Bowel sounds were 
audible.  The diagnosis was that of dyspepsia, cause 
undetermined.  

In September 1996, the veteran was seen in the VA orthopedic 
clinic complaining of chronic back pain.  It was noted that 
salicylate upset his stomach.  The diagnoses included 
recurrent gastritis.  The treating orthopedic discontinued 
the salicylate "because of the gastritis."  

In November 1996, another VA examination was conducted.  It 
was noted that the veteran complained of a burning sensation 
of the mid to upper chest with heartburn and reflux.  He also 
complained of upper abdominal cramps associated with nausea 
and occasional vomiting.  Examination of the abdomen revealed 
some tenderness over the epigastric and left upper quadrant 
region.  Bowel sounds were audible, and there were no masses 
or organomegaly.  The pertinent diagnoses were those of 
esophageal reflux and duodenal ulcer.  

In a February 1997 addendum to the November 1996 examination 
report, the VA examiner stated it was "conceivable that PTSD 
[could] precipitate or aggravate the existing peptic ulcer 
disease, which could be diagnosed clinically, although the 
recent studies or data showed that the etiology of the peptic 
ulcer disease [was] secondary to bacterial infection."  

In August 1998, the Board requested a medical specialist's 
opinion from the Veterans Health Administration (VHA).  In 
December 1998, the opinion was received from the Chief, 
Division of Gastroenterology of the VA Medical Center in 
Dallas, Texas.  The VHA specialist noted that, 

[i]n the early part of this century, 
psychological stress was thought to be an 
important factor in the development of 
peptic ulcer disease.  Although it became 
a popular notion that ulcers were caused 
by stress, no study ever established a 
clear role for stress in the development 
of peptic ulceration.  In the 1980's, 
clinicians learned that the vast majority 
of peptic ulcers of the stomach and 
duodenum [were] caused by one of two 
factors:  1)  Infection with a bacteria 
[sic] called Helicobacter pylori, or 2)  
The use of nonsteroidal anti-inflammatory 
drugs (NSAIDs) such as aspirin and 
ibuprofen.  This understanding [had] 
revolutionized the medical approach to 
peptic ulcer disease, and the treatment 
no longer [focused] on stress control.  
Elimination of Helicobacter pylori 
infection with antibiotic treatment, and 
discontinuation of NSAIDs almost 
completely [eliminated] recurrences of 
peptic ulceration regardless of ongoing 
stress.  Although it [was] conceivable 
that psychological stress could 
exacerbate peptic ulcers in patients with 
ongoing Helicobacter pylori infection or 
NSAID ingestion, stress [did] not appear 
to play any role in the development of 
peptic ulcers in patients who [did] not 
have one of these factors.  

Regarding gastroesophageal reflux disease, the VHA expert 
noted that "the role of stress in this disorder [was] 
controversial, and there [were] no studies that clearly 
established stress as an important contributor to 
gastroesophageal reflux."  He concluded, "In my opinion, 
PTSD should not contribute substantially to the cause or 
aggravation of peptic ulceration and gastroesophageal reflux 
disease, and PTSD should not interfere with the healing of 
these gastrointestinal conditions when they are treated with 
appropriate medical therapy."  


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board first notes that there is no medical evidence that 
the veteran's current GI complaints are related to the 
complaints in service.  The veteran had GI complaints in late 
1967 and late 1968 which apparently resolved without any 
residual disability.  The veteran's only apparent contention 
is that his current GI complaints were caused or aggravated 
by his service-connected PTSD.  

In this regard, the only competent evidence suggesting a 
relationship between the veteran's GI complaints and his PTSD 
is the February 1997 addendum to the November 1996 VA 
examination.  The VA examiner merely indicated that it was 
"conceivable" that the PTSD could have precipitated or 
aggravated peptic ulcer disease.  Indeed, it was acknowledged 
that recent studies had shown that peptic ulcer disease was 
caused by bacterial infection.  

The VHA specialist similarly opined that the peptic ulcer 
disease was due to bacterial infection or NSAIDs.  Indeed, 
virtually all of the post-service GI treatment reports have 
attributed those complaints to NSAIDs.  

The Board finds the December 1998 VHA specialist's opinion 
very persuasive.  The Board is not persuaded by the 
contention of the veteran and his representative that the VA 
examination addendum and the VHA expert's opinion are enough 
to place the evidence in equipoise.  Indeed, as noted, the 
strongest evidence in support of the veteran's claim is that 
a relationship between the PTSD and GI complaints is 
"conceivable."  However, the latter added that appropriate 
treatment would eliminate any exacerbation precipitated by 
psychological stress.  The Board finds that the preponderance 
of the evidence establishes that the veteran's GI complaints 
are due to NSAIDs which were prescribed for joint complaints.  
Thus, the preponderance of the evidence is against the claim 
of service connection for a GI disorder.  



ORDER

A 100 percent schedular rating for the service-connected PTSD 
is granted.  To this extent, the appeal is allowed subject to 
the rules and regulations governing the payment of monetary 
benefits.

Service connection for a GI disorder, to include ulcers, is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

